DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 22 and 23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the mixture claimed, including at least one organic solvent, is an electrolyte composition as described on p. 8-11 of the disclosure as originally filed. A mixture as claimed in claims 1-10 and 21 was shown to not have unity of invention with an electrolyte composition as disclosed in the office action mailed 3/2/2022. Under the disclosure, there is no teaching of a mixture with the limitations of claims 1-10 and 21 that further comprises an organic solvent. In other words, the mixture of claim 1, for instance, recites the composition is at least 99% + 1 ppm by weight of a mixture of salts; the disclosure does not recite a mixture in which the balance of weight is the mixture is organic solvent. Only a non-elected electrolyte composition comprises organic solvent and a combination of salts.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22 and 23 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The previous claim objections are withdrawn due to Applicant’s amendment. 
The art rejections are maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 8,257,868 to Hagiwara (of record).
Regarding claims 1-7 and 21, Hagiwara teaches a mixture comprising 100% and 95% by mole of lithium salt A that is R1-SO-2-NLi-SO-2-R2 (I), where R1 and R2 represent CF3 (Fig. 23, C2/L53-C3/L24, C12/L25-38), and 5% and 0% by mole of potassium salt B that is R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent CF3 (C13/L65-C14/L1, C15/L1-12). 
The molar mass of Hagiwara’s salt A is 287.075 g/mol, and the molar mass of Hagiwara’s salt B is 319.14 g/mol; therefore a composition of 5% by mole of potassium salt B is 5.5%, or 55,000 ppm, by weight of potassium salt B. A skilled artisan would understand that a specific data point may not necessarily be present at 10,000 ppm, or 1% by weight, of potassium salt; however, the detailed diagram of Fig. 23 would lead a person having ordinary skill in the art to at once envisage an embodiment of such a composition. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Per claims 2 and 3, Hagiwara teaches the limitations of claim 1. For reasons described above, a skilled artisan would at once envisage a mixture comprising 99.1% or 99% by weight of lithium salt A and 0.9%, or 9000 ppm, or 1%, or 10,000 ppm, by weight of potassium salt B.
Per claim 4, Hagiwara teaches the limitations of claim 1. For reasons described above, a skilled artisan would at once envisage a mixture comprising 0.1%, or 1000 ppm, by weight of potassium salt B.
Per claim 5, Hagiwara teaches the limitations of claim 1. Lithium salt A and potassium salt B have the same anion (Ibid.).
Per claims 6 and 7, Hagiwara teaches the limitations of claim 1. Lithium salt A has the formula (I) R1-SO-2-NLi-SO-2-R2, where R1 and R2 represent CF3, and potassium salt B has the formula (III) R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent CF3 (Ibid.).

Claim(s) 1-10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Novel inorganic ionic liquids possessing low melting temperatures and wide electrochemical windows: Binary mixtures of alkali bis(fluorosulfonyl) amides” to Kubota (of record).
Regarding claims 1-10 and 21, Kubota teaches a mixture comprising 100% and 80% by mole of lithium salt A that is R1-SO-2-NLi-SO-2-R2 (I), where R1 and R2 represent F (Fig. 1, top of left column of p. 1887), and 20% and 0% by mole of potassium salt B that is R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent F. 
The molar mass of Kubota’s salt A is 187 g/mol, and the molar mass of Kubota’s salt B is 218.9 g/mol; therefore a composition of 20% by mole of potassium salt B is 22.6%, or 226,000 ppm, by weight of potassium salt B. A skilled artisan would understand that a specific data point may not necessarily be present at 10,000 ppm, or 1% by weight, of potassium salt (although the cited text implies that finer data was taken than is presented in Fig. 1); however, the detailed diagram of Fig. 1 would lead a person having ordinary skill in the art to at once envisage an embodiment of such a composition. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Per claims 2 and 3, Kubota teaches the limitations of claim 1. For reasons described above, a skilled artisan would at once envisage a mixture comprising 99.1% or 99% by weight of lithium salt A and 0.9%, or 9000 ppm, or 1%, or 10,000 ppm, by weight of potassium salt B.
Per claim 4, Kubota teaches the limitations of claim 1. For reasons described above, a skilled artisan would at once envisage a mixture comprising 0.1%, or 1000 ppm, by weight of potassium salt B.
Per claim 5, Kubota teaches the limitations of claim 1. Lithium salt A and potassium salt B have the same anion (Ibid.).
Per claims 6 and 7, Kubota teaches the limitations of claim 1. Lithium salt A has the formula (I) R1-SO-2-NLi-SO-2-R2, where R1 and R2 represent F, and potassium salt B has the formula (III) R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent F (Ibid.).
Per claims 8-10, Kubota teaches the limitations of claim 1. The mixture is a mixture comprising LiFSI (salt A) and KFSI (salt B of formula (III) with R3=R4-F). For reasons described above, a skilled artisan would at once envisage a mixture comprising 0.1%, or 1000 ppm, by weight of KFSI.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara.
Regarding claims 1-7 and 21, Hagiwara teaches a mixture comprising 100% and 95% by mole of lithium salt A that is R1-SO-2-NLi-SO-2-R2 (I), where R1 and R2 represent CF3 (Fig. 23, C2/L53-C3/L24, C12/L25-38), and 5% and 0% by mole of potassium salt B that is R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent CF3 (C13/L65-C14/L1, C15/L1-12). 
The molar mass of Hagiwara’s salt A is 287.075 g/mol, and the molar mass of Hagiwara’s salt B is 319.14 g/mol; therefore a composition of 5% by mole of potassium salt B is 5.5%, or 55,000 ppm, by weight of potassium salt B. A skilled artisan would understand that a specific data point may not necessarily be present at 10,000 to 1 ppm, or 1% to 0.0001% by weight, of potassium salt. However, a skilled artisan would be able to interpolate the properties of such a mixture from the data provided in Hagiwara. In other words, Hagiwara teaches a range of compositions which includes 0 ppm and 55,000 ppm by weight of potassium salt B, which encompasses the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 2 and 3, Hagiwara teaches the limitations of claim 1. For reasons described above, a mixture comprising 99.1% or 99% by weight of lithium salt A and 0.9%, or 9000 ppm, or 1%, or 10,000 ppm, by weight of potassium salt B is rendered obvious.
Per claim 4, Hagiwara teaches the limitations of claim 1. For reasons described above, a mixture comprising 0.1%, or 1000 ppm, by weight of potassium salt B is rendered obvious.
Per claim 5, Hagiwara teaches the limitations of claim 1. Lithium salt A and potassium salt B have the same anion (Ibid.).
Per claims 6 and 7, Hagiwara teaches the limitations of claim 1. Lithium salt A has the formula (I) R1-SO-2-NLi-SO-2-R2, where R1 and R2 represent CF3, and potassium salt B has the formula (III) R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent CF3 (Ibid.).

Claims 1-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota.
Regarding claims 1-10 and 21, Kubota teaches a mixture comprising 100% and 80% by mole of lithium salt A that is R1-SO-2-NLi-SO-2-R2 (I), where R1 and R2 represent F (Fig. 1, top of left column of p. 1887), and 20% and 0% by mole of potassium salt B that is R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent F. 
The molar mass of Kubota’s salt A is 187 g/mol, and the molar mass of Kubota’s salt B is 218.9 g/mol; therefore a composition of 20% by mole of potassium salt B is 22.6%, or 226,000 ppm, by weight of potassium salt B. A skilled artisan would understand that a specific data point may not necessarily be present at 10,000 to 1 ppm, or 1% to 0.0001% by weight, of potassium salt. However, a skilled artisan would be able to interpolate the properties of such a mixture from the data provided in Hagiwara. In other words, Kubota teaches a range of compositions which includes 0 ppm and 226,000 ppm by weight of potassium salt B, which encompasses the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 2 and 3, Kubota teaches the limitations of claim 1. For reasons described above, a mixture comprising 99.1% or 99% by weight of lithium salt A and 0.9%, or 9000 ppm, or 1%, or 10,000 ppm, by weight of potassium salt B is rendered obvious.
Per claim 4, Kubota teaches the limitations of claim 1. For reasons described above, a mixture comprising 0.1%, or 1000 ppm, by weight of potassium salt B is rendered obvious.
Per claim 5, Kubota teaches the limitations of claim 1. Lithium salt A and potassium salt B have the same anion (Ibid.).
Per claims 6 and 7, Kubota teaches the limitations of claim 1. Lithium salt A has the formula (I) R1-SO-2-NLi-SO-2-R2, where R1 and R2 represent F, and potassium salt B has the formula (III) R3-SO-2-NK-SO-2-R4 (III), where R3 and R4 represent F (Ibid.).
Per claims 8-10, Kubota teaches the limitations of claim 1. The mixture is a mixture comprising LiFSI (salt A) and KFSI (salt B of formula (III) with R3=R4-F). For reasons described above, a mixture comprising 0.1%, or 1000 ppm, by weight of KFSI is rendered obvious.

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
Applicant argues that the references teach against mixtures of a lithium salt A and potassium salt B in the claimed proportions, and therefore a skilled artisan would not at once envisage the claimed invention. The Examiner disagrees. Hagiwara teaches that a battery of that invention is to be used in a temperature range of 110oC to 350oC (C3/L27-28), so that a mixture of salts need be liquid in that range (C3/L47-57). Further, that desired temperature range allows for the use of a broader choice of battery materials (C8/L37-55). Fig. 23 shows that the mixture of potassium and lithium salt disclosed in that reference is liquid at temperatures of ~470 K, 197oC, to ~507 K, 234oC, depending on the ratio of potassium salt to lithium salt. Both temperatures bare within the desired temperature range; therefore a skilled artisan would understand that any mixture of the two salts would be suitable for use in a battery, according to the disclosure.
Hagiwara does prefer a range of proportions of greater than 20,000ppm KTFSI (C6/L52-53). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP §2123.I. As noted, mixtures outside of the preferred range also would function in batteries used in a temperature range of 110oC to 350oC. Therefore Hagiwara does not teach against embodiments of mixtures in the claimed ranges of salt proportions, and the claimed mixture would be at once envisaged by a person having ordinary skill in the art.
Applicant argues that Kubota does not motivate a skilled artisan to contemplate or conceive of the claimed mixture. The Examiner disagrees. Kubota’s reference details a study of the melting temperature of particular mixtures of salts, in which at least a mixture having 100,000ppm by mol of potassium salt was realized (left column p. 1887: “ The first measurements were performed for the rate 10 mol% and secondly, further measurements were performed at every 5 mol% for the regions where the low liquidus temperatures were observed in the first measurements.”). Kubota teaches that a mixture having a melting point of between 390-423K, a range described as “reasonably low”, and implies that a temperature of a battery employing a mixture is chosen based on a conductivity of the mixture (left column, p. 1886). A skilled artisan would understand from Fig. 1 that any mixture of the potassium and lithium salt would have a reasonably low melting point. Therefore a skilled artisan would understand that Kubota does not teach against the use of any mixture of the two salts in a battery. Finally, it is clear that a battery formed of a mixture of such salts is operated at a temperature above the melting point, and that the composition of a mixture of salts in a battery determine its electrochemical properties (section 3.3).  
A skilled artisan may presume that Kubota teaches that a particular exemplary proportion of salts is preferred, since the properties of a battery comprising that mixture is tested (Abstract, section 4 of Kubota). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP §2123.I. As noted, mixtures outside of the preferred range also would function in batteries used in a reasonably low temperature range. Therefore Kubota does not teach against embodiments of mixtures in the claimed ranges of salt proportions, and the claimed mixture would be at once envisaged by a person having ordinary skill in the art.
The rejection of claims as obvious relies upon a reasoning that the disclosed ranges render the claimed ranges obvious. The previous rebuttals have identified that no mixture of potassium and lithium salts disposed by Hagiwara and Kubota would be understood by a skilled artisan to be unsuitable for use in a battery. Applicant has not shown that the claimed range, which is smaller in scope than the disclosed ranges, is critical, and therefore the claims are prima facie obvious. MPEP §2144.05.I.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726